DENIED and Opinion Filed November 17, 2022




                                   S  In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-22-01218-CV

        IN RE TINA CHAPMAN AND VINSON CHAPMAN, Relators

          Original Proceeding from the 302nd Judicial District Court
                            Dallas County, Texas
                     Trial Court Cause No. DF-14-07021

                        MEMORANDUM OPINION
                   Before Justices Myers, Nowell, and Goldstein
                           Opinion by Justice Goldstein
      On November 15, 2022, relators filed a petition seeking a writ of mandamus

compelling the trial court to hold hearings on relators’ September 6, 2022 “Motion,

Pursuant to Rule 306a, to Determine Date on Which Notice of Judgment Was

Received or Actual Knowledge of Judgment Was Acquired” (the Rule 306a Motion)

and September 6, 2022 “Motion for New Trial, Motion for Reconsideration, and

Motion to Reform and Correct Judgment.” On November 16, 2022, relators filed an

amended petition seeking a writ of mandamus compelling the trial court to hold a

hearing on only relators’ Rule 306a Motion.

      Entitlement to mandamus relief requires relators to show that the trial court

clearly abused its discretion and that relators lack an adequate appellate remedy. In
re Prudential Ins. Co. of Am., 148 S.W.3d 124, 135–36 (Tex. 2004) (orig.

proceeding). After reviewing relators’ amended petition and the record before us,

we conclude that relators have failed to demonstrate a clear abuse of discretion.

      Accordingly, we deny relators’ amended petition for writ of mandamus. See

TEX. R. APP. P. 52.8(a).

      Further, based on our review, the appendices attached to relators’ petition and

amended petition contain unredacted sensitive information, including a driver’s

license number and the full names, birthdates, and home addresses of minors, in

violation of the Texas Rules of Appellate Procedure. See TEX. R. APP. P. 9.9.

      Accordingly, we strike relators’ Petition for Writ of Mandamus and Amended

Petition for Writ of Mandamus, including their attached appendices.




                                           /Bonnie Lee Goldstein/
                                           BONNIE LEE GOLDSTEIN
                                           JUSTICE


221218F.P05




                                        –2–